Title: From Thomas Jefferson to Robert Smith, 4 July 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Dear Sir
                  
                  July 4. 04.
               
               I have no doubt that we ought to do here every thing which time will permit us to do; and consequently approve of building a brig and two gunboats here.
               There are weighty reasons requiring a gun boat in Lake Pontchartrain immediately. it is thought too that No. 1. tho not suited to the current of the Missisipi, may be well adapted to the lake, and being a stouter sea-boat than any we may build hereafter she will be the properer for that station which may call for occasional attentions and voiages to Mobille. I believe she should be placed under the discretion of the governor, with observations that her principal objects will be to prevent smuggling and to keep in check the armed schooner which the Spaniards have sent into that lake. except for this service it is hard to say what ports are most in want of gunboats. every one into which an armed belligerent vessel can enter ought to be furnished with boats to preserve order. have not you the little scrip of paper on which was written down the distribution of these vessels at the consultation we had on that subject? if you have I will thank you for a copy of it. affectionate salutations and wishes for better health.
               
                  
                     Th: Jefferson
                  
               
            